DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for reconsideration of the rejection of the last Office action dated September 23, 2021 is persuasive and, therefore, the action is withdrawn.  A new Non-Final Rejection follows below.  The examiner apologizes for any inconvenience this action may cause.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Glew (Pub Num 2016/0133355) in view of Loder et al (Pub Num 5,286,924, herein referred to as Loder).  Glew discloses a communications cable (Figs 1-29) that allows for great flexibility in forming the cable that can meet stringent cabling standards (Paragraph 35).  Specifically, with respect to claim 1, Glew discloses a communications cable (Fig 4) comprising a first insulated conductor (located at 160D, top left 131) and a second insulated conductor (located at 160D, top right 131), wherein said first insulated conductor (located at 160D, top left 131) is twisted with said second insulated conductor (located at 160D, top right 131) to form a first twisted pair (located at 160D, 130, Paragraph 209), a third insulated conductor (located at 160A, top left 131) and a fourth insulated conductor (located at 160A, top right 131), wherein said third insulated conductor (located at 160A, top left 131) is twisted with said fourth insulated conductor (located at 160A, top right 131) to form a second twisted pair (located at .
	While Glew discloses jacket, insulation of the conductors, and the separator tape layer being formed of a plurality of strength members and voids throughout the dielectric base material, Glew doesn’t necessarily disclose the voids being vacuum voids (claims 1, 2, 6, 8, 12, & 22).
	Loder teaches a flexible cable (Figs 1-7) comprising a dielectric material having a void volume in excess of 70% (Col 3, lines 45-51), thereby resulting in the cable having 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the communication cable of Glew to comprise the jacket, insulation of the conductors, and the separator tape layer having voids to be formed with vacuum voids throughout the dielectric base material configuration as taught by Loder because Loder teaches that such a configuration provides a flexible cable (Figs 1-7) comprising a dielectric material having a void volume in excess of 70% (Col 3, lines 45-51), thereby resulting in the cable having improved transmission line characteristics, improved crush resistance, while also reducing manufacturing cost (Col 3, lines 20-26).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glew (Pub Num 2016/0133355) in view of Loder et al (Pub Num 5,286,924), as disclosed above with respect to claim 1 (herein referred to as modified Glew), further in view of Cobb, Jr et al (Pub Num 2017/0154710, herein referred to as Cobb).  Modified Glew discloses a communications cable (Figs 1-29) that allows for great flexibility in forming the cable that can meet stringent cabling standards (Paragraph 35), as disclosed above with respect to claim 1.  Specifically, with respect to claim 3, modified Glew discloses that .
	However, modified Glew doesn’t necessarily disclose the strength members comprising glass beads (claim 3).
	Cobb teaches a communication cable (Figs 1-25) that enhances one or more performance and/or manufacturing characteristics such as reducing insertion loss, matching impedance, reducing propagation delay and/or balancing delay skew between twisted pairs, while also improving flexibility, reducing weight, reducing cable diameter, reducing smoke emitted in the event of a fire, and enabling less costly production of the cable (Paragraph 9).  Specifically, with respect to claim 3, Cobb teaches a cable (31, Fig 4) comprising first, second, third, and fourth twisted pairs (33, 34, 35, 36) surrounded by a jacket (32), wherein the cable (31) comprises a separator (37) is made of a dielectric material comprising a plurality of strength members (50), wherein the strength members (50) may be glass beads (Paragraphs 55-56).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of modified Glew to comprise the dielectric material forming the insulation, jacket, and separator to also comprise glass beads as a flame retardant material as taught by Cobb because Cobb teaches that such a configuration provides a communication cable (Figs 1-25) that enhances one or more performance and/or manufacturing characteristics such as reducing insertion loss, matching impedance, reducing propagation delay and/or balancing delay skew between twisted pairs, while also improving flexibility, reducing weight, reducing cable diameter, .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various communication cables.
Based on the new rejection, this action is a Non-Final Rejection.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 22, 2022